Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDEMENT 
An examiner's amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner's amendment was given by Applicants’ Representative Mr. Mark Williams on May 6th, 2022 via telephone correspondence for Claims 1 and 11 to be amended as follows:
Amendment to claims by Examiner:
1. (Currently Amended) A method of optical communications in a battery pack, the method comprising: generating, by a module monitoring system of a battery management system, sensor data that indicates one or more attributes of one or more cells of a module; 
transmitting to a data aggregator, by the module monitoring system, the sensor data via a first communication pathway between the data aggregator and the module monitoring system, wherein the first communication pathway is one of a radio frequency (RF) communication pathway and a wired communication pathway; 
determining, by the module monitoring system, that the first communication pathway has been compromised or is under attack; 
encoding, by the module monitoring system, the sensor data into an optical signal; 
in response to determining that the first communication pathway has been compromised or is under attack, sending, by the module monitoring system, to the data aggregator, the sensor data as part of unfocused optical signal via a second communication pathway, wherein the unfocused optical signal reflects off one or more unmodified battery components inside the battery pack while traveling to the data aggregator, wherein the first communication pathway is a different type of communication pathway than the second communication pathway; wherein the second communication pathway is an optical communication pathway; and 
decoding, by an optical receiver of the data aggregator, the unfocused optical signal into the sensor data.
11. (Currently Amended) A battery management system for optical communications in communications in a battery pack, comprising: 
a data aggregator; and 
a module monitoring system, the module monitoring system configured to: 
generate sensor data that indicates one or more attributes of one or more cells of a module; 
transmit to the data aggregator, by the module monitoring system, the sensor data via a first communication pathway between the data aggregator and the module monitoring system, wherein the first communication pathway is one of a radio frequency (RF) pathway and a wired pathway; 
determine, by the module monitoring system, that the first communication pathway has been compromised or is under attack; encode the sensor data into an optical signal; and 
in response to determining that the first communication pathway has been compromised or is under attack, send to the data aggregator, the sensor data as unfocused optical signal via a second communication pathway, wherein the unfocused optical signal reflects off one or more unmodified battery components inside the battery pack while traveling to the data aggregator, wherein the first communication pathway is a different type of communication pathway than the second communication pathway; wherein the second communication pathway is an optical communication pathway; and 
an optical receiver of the data aggregator configured to decode the unfocused optical signal into the sensor data.
Reasons for Allowance

Claims 1, 2, 7-9, 11, 12 and 17-19 are Allowed over the prior arts of record.
2.	Based on the amendments made to claims 1 and 11, the applicant has overcome the 112b rejection posted in the Final Office action dated 2/2/2022 and the issues raised in the Advisory action mailed 4/14/2022. Furthermore, as per the claim amendment suggestion provided by the examiner in the Final Office action dated 2/2/2022, the applicant has amended claims 1 and 11 to incorporate these suggestions in order to overcome the prior arts of record. The claims now incorporate language to explicitly state the characteristics of the first communication pathway and the second communication path and how they are differing from each other. The prior arts of record don’t teach these amendments and thus the claims are now allowable over the prior arts of record. Further details on these reasons are outlined below.

Prior art made of record fails to teach the limitations highlighted within the independent claim mentioned below: 
Regarding Claim 1:
A method of optical communications in a battery pack, the method comprising: generating, by a module monitoring system of a battery management system, sensor data that indicates one or more attributes of one or more cells of a module; 
transmitting to a data aggregator, by the module monitoring system, the sensor data via a first communication pathway between the data aggregator and the module monitoring system, wherein the first communication pathway is one of a radio frequency (RF) communication pathway and a wired communication pathway; 
determining, by the module monitoring system, that the first communication pathway has been compromised or is under attack; 
encoding, by the module monitoring system, the sensor data into an optical signal; 
in response to determining that the first communication pathway has been compromised or is under attack, sending, by the module monitoring system, to the data aggregator, the sensor data as part of unfocused optical signal via a second communication pathway, wherein the unfocused optical signal reflects off one or more unmodified battery components inside the battery pack while traveling to the data aggregator, wherein the first communication pathway is a different type of communication pathway than the second communication pathway; wherein the second communication pathway is an optical communication pathway; and 
decoding, by an optical receiver of the data aggregator, the unfocused optical signal into the sensor data.
Regarding Claim 11:
A battery management system for optical communications in communications in a battery pack, comprising: 
a data aggregator; and 
a module monitoring system, the module monitoring system configured to: 
generate sensor data that indicates one or more attributes of one or more cells of a module; 
transmit to the data aggregator, by the module monitoring system, the sensor data via a first communication pathway between the data aggregator and the module monitoring system, wherein the first communication pathway is one of a radio frequency (RF) pathway and a wired pathway; 
determine, by the module monitoring system, that the first communication pathway has been compromised or is under attack; encode the sensor data into an optical signal; and 
in response to determining that the first communication pathway has been compromised or is under attack, send to the data aggregator, the sensor data as unfocused optical signal via a second communication pathway, wherein the unfocused optical signal reflects off one or more unmodified battery components inside the battery pack while traveling to the data aggregator, wherein the first communication pathway is a different type of communication pathway than the second communication pathway; wherein the second communication pathway is an optical communication pathway; and 
an optical receiver of the data aggregator configured to decode the unfocused optical signal into the sensor data.
Regarding Claim 1: Prior arts Lemkin et al. (US 2019/0242949) in view of Hermann (Packaging- Materials Review) in further view of Yamada (US 2008/0212981) teaches the following limitations of claim 1: a method of optical communications in a battery pack comprising generating, by a module monitoring system of a battery management system, sensor data that indicates attributes of one or more cells and transmitting the sensor data by the module monitoring system to a data aggregator; encoding, the sensor data into an optical signal, sending to the data aggregator, the sensor data as part of unfocused optical signal which reflects off one or more unmodified battery components inside the battery pack while traveling to the data aggregator; and decoding, by an optical receiver of the data aggregator, the unfocused optical signal into the sensor data (the detailed rejection is stated within Non-final Office action dated 6/25/2021) within claim 1. 
Lemkin also teaches using a first communication pathway between the data aggregator and the module monitoring system (Fig. 1A, first communication pathway to data aggregator 150; paragraph [0035], lines 1-5, WCT 112, 114 configured to wirelessly communicate with a wireless communication transceiver 150 of the battery controller 160…) wherein the communication pathway is an optical link which can reflect inside the battery housing to establish an optical communication link (paragraph [0058], lines 15-22, where the mechanical assembly of the battery system provides for an optical path for communication, the wireless communication method is infra-red transmission and reception using a photo-diode or photo-transistor; in such examples the mechanical assembly has a finish that is compatible with reflecting light inside the battery housing to allow an optical communication link to be established); and Lemkin especially doesn’t teach wherein the first communication pathway is a different type of communication pathway than the second communication pathway; the first communication pathway is one of a radio frequency (RF) communication pathway and a wired communication pathway and the second communication pathway is an optical communication pathway.
Furthermore, prior art of record Ronne et al. (US 2019/0229518), (the detailed rejection is stated within Non-final Office action dated 6/25/2021 for cancelled claim 6) teaches a battery module monitoring system (Fig. 7B, module 2 104b) that is configured to determine and send sensor data as the optical signal in response to an error associated with another path (paragraph [0213], lines 1-13, In Fig. 7B, the second module controller 104b is experiencing a safety fault (Fig. 7B shows that path 172 from module 2 to module 1 is experiencing a fault/error)...the module controller processor 124 of the second module controller 104b forwards the commands from the first communication channel 172 to the second communication channel 177…The module controller processor 124 of the second module controller 104b also sends its response to the commands it receives along the first communication channel 172 downstream along the second communication channel 177…; paragraph [0177], lines 1-6, Examples of responses … parameter or setting data and voltage and temperature data (sensor data)). 

However, the combination of the prior arts of record don’t teach “wherein the first communication pathway is one of a radio frequency (RF) communication pathway and a wired communication pathway…in response to determining that the first communication pathway has been compromised or is under attack, sending, by the module monitoring system, to the data aggregator, the sensor data…via a second communication pathway…wherein the first communication pathway is a different type of communication pathway than the second communication pathway; wherein the second communication pathway is an optical communication pathway”.
Regarding Claim 11: Prior arts Lemkin et al. (US 2019/0242949) in view of Hermann (Packaging- Materials Review) in further view of Yamada (US 2008/0212981) teaches the following limitations of claim 11: a battery management system for optical communications in communications in a battery pack comprising generating sensor data that indicates attributes of one or more cells and transmitting the sensor data by the module monitoring system to a data aggregator; encoding, the sensor data into an optical signal, sending to the data aggregator, the sensor data as part of unfocused optical signal which reflects off one or more unmodified battery components inside the battery pack while traveling to the data aggregator; and decoding, by an optical receiver of the data aggregator, the unfocused optical signal into the sensor data (the detailed rejection is stated within Non-final Office action dated 6/25/2021) within claim 11. 
Lemkin also teaches using a first communication pathway between the data aggregator and the module monitoring system (Fig. 1A, first communication pathway to data aggregator 150; paragraph [0035], lines 1-5, WCT 112, 114 configured to wirelessly communicate with a wireless communication transceiver 150 of the battery controller 160…) wherein the communication pathway is an optical link which can reflect inside the battery housing to establish an optical communication link (paragraph [0058], lines 15-22, where the mechanical assembly of the battery system provides for an optical path for communication, the wireless communication method is infra-red transmission and reception using a photo-diode or photo-transistor; in such examples the mechanical assembly has a finish that is compatible with reflecting light inside the battery housing to allow an optical communication link to be established); and Lemkin especially doesn’t teach wherein the first communication pathway is a different type of communication pathway than the second communication pathway; the first communication pathway is one of a radio frequency (RF) communication pathway and a wired communication pathway and the second communication pathway is an optical communication pathway.
Furthermore, prior art of record Ronne et al. (US 2019/0229518), (the detailed rejection is stated within Non-final Office action dated 6/25/2021 for cancelled claim 16) teaches a battery module monitoring system (Fig. 7B, module 2 104b) that is configured to determine and send sensor data as the optical signal in response to an error associated with another path (paragraph [0213], lines 1-13, In Fig. 7B, the second module controller 104b is experiencing a safety fault (Fig. 7B shows that path 172 from module 2 to module 1 is experiencing a fault/error)...the module controller processor 124 of the second module controller 104b forwards the commands from the first communication channel 172 to the second communication channel 177…The module controller processor 124 of the second module controller 104b also sends its response to the commands it receives along the first communication channel 172 downstream along the second communication channel 177…; paragraph [0177], lines 1-6, Examples of responses … parameter or setting data and voltage and temperature data (sensor data)). 

However, the combination of the prior arts of record don’t teach “wherein the first communication pathway is one of a radio frequency (RF) communication pathway and a wired communication pathway…in response to determining that the first communication pathway has been compromised or is under attack, send to the data aggregator, the sensor data…via a second communication pathway…wherein the first communication pathway is a different type of communication pathway than the second communication pathway; wherein the second communication pathway is an optical communication pathway”.
3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637